Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Applicants’ amendment (August 5, 2022) contains improper annotations for claims 1, 11 and 18.  The newly added “hermetically” (correctly spelled) is not underlined.  This Examiner’s Amendment corrects this error by underling “hermetically”.  All other changes made by the Applicants, as filed August 5, 2022, remain unchanged.  

The application has been amended as follows: 

Claim 1: An implantable wireless power receiving antenna, the antenna comprising: 
a first portion configured to wirelessly receive radio frequency (RF) energy having frequencies in two or more frequency bands; and 
a second portion configured to operatively couple the first portion to electrically powered circuitry and provide the received RF energy to operate the electrically powered circuitry, 
wherein the electrically powered circuitry is enclosed in a case for an implantable medical device, the case configured to contain and hermetically seal the electrically powered circuitry, 
wherein the antenna is constructed as a heat pipe, and 
wherein the antenna is further configured to transfer heat from a first segment of the antenna to a second segment of the antenna.  

Claim 11: A method for receiving RF energy, the method comprising: 
receiving, by a first portion of an antenna implanted in tissue of a patient, radio frequency (RF) energy, the antenna configured to harvest energy from frequencies in the two frequency bands of: 3Application Number 17/350,983 Amendment in Response to Final Office Action mailed June 7, 2022 
a first frequency band of 10 - 20 MHz, and 
a second frequency band of 100 - 700 MHz; 
coupling, by a second portion of the antenna, the RF energy to electrically powered circuitry; 
converting the received RF energy to electrical energy; 
operating the electrically powered circuitry using the electrical energy; and 
charging a rechargeable power source using the electrical energy, 
wherein the antenna is mounted on a hermetically sealed, implantable case containing the electrically powered circuitry, 
wherein the antenna is constructed as a heat pipe and wherein: 
the case defines a first area, and 
the antenna defines a second area smaller than the first area.  

Claim 18: A system comprising: 
an implantable medical device comprising electrically powered circuitry and a case configured to contain and hermetically seal the electrically powered circuitry; and 
a wireless power receiving antenna, the antenna comprising: 
a first portion configured to wirelessly harvest radio frequency (RF) energy having frequencies in one or both of the two frequency bands of: 
a first frequency band of 10 - 20 MHz, and 
a second frequency band of 100 - 700 MHz; and 
a second portion configured to operatively couple the first portion to the electrically powered circuitry of the implantable medical device and provide the received RF energy to operate the electrically powered circuitry, 
wherein the antenna is constructed as a heat pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836